1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                           EASTERN DIVISION
11

12   ANDRE PATTERSON,                             )    No. ED CV 19-0907-RGK (PLA)
                                                  )
13                        Plaintiff,              )
                                                  )
14                 v.                             )    ORDER DISMISSING COMPLAINT WITH
                                                  )    LEAVE TO AMEND
15   G. CORTEZ, et al.,                           )
                                                  )
16                        Defendants.             )
                                                  )
17

18          Plaintiff, a state prisoner presently incarcerated at the California Institution for Men, Chino,
19   California, filed a pro se civil rights action herein pursuant to 42 U.S.C. § 1983 on May 15, 2019.
20   (ECF No. 1). Plaintiff also filed a request to proceed without prepayment of the filing fee, which
21   was subsequently granted.          (ECF Nos. 3, 8).   Plaintiff names as defendants Correctional
22   Counselor Cortez, Warden Borders, Correctional Counselor Vaca, Correctional Counselor
23   Gosserand, and Director Gibson. All defendants are named in their individual capacities. (ECF
24   No. 1 at 3-4). Plaintiff purports to raise one claim, for a violation of his due process rights to a
25   “state created liberty interest to be released from prison to a community correctional facility.” (Id.
26   at 5). Plaintiff seeks monetary damages. (Id. at 6).
27          In accordance with the mandate of the Prison Litigation Reform Act of 1995 (“PLRA”), the
28   Court has screened the Complaint prior to ordering service for the purpose of determining whether
1    the action is frivolous or malicious; or fails to state a claim upon which relief may be granted; or
2    seeks monetary relief against a defendant who is immune from such relief. See 28 U.S.C. §§
3    1915A, 1915(e)(2); 42 U.S.C. § 1997e.
4           The Court’s screening of the pleading under the foregoing statutes is governed by the
5    following standards. A complaint may be dismissed as a matter of law for failure to state a claim
6    for two reasons: (1) lack of a cognizable legal theory; or (2) insufficient facts alleged under a
7    cognizable legal theory. See, e.g., Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017);
8    see also Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (“In determining whether a
9    complaint should be dismissed for failure to state a claim under the [PLRA], we apply the familiar
10   standard of Fed. R. Civ. P. 12(b)(6).”). Further, with respect to a plaintiff’s pleading burden, the
11   Supreme Court has held that: “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]
12   to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of
13   a cause of action will not do. … Factual allegations must be enough to raise a right to relief above
14   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167
15   L. Ed. 2d 929 (2007) (internal citations omitted, alteration in original); see also Ashcroft v. Iqbal,
16   556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (To avoid dismissal for failure to
17   state a claim, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim
18   to relief that is plausible on its face.’ A claim has facial plausibility when the plaintiff pleads factual
19   content that allows the court to draw the reasonable inference that the defendant is liable for the
20   misconduct alleged.” (internal citation omitted)).
21          Since plaintiff is appearing pro se, the Court must construe the allegations of the pleading
22   liberally and must afford plaintiff the benefit of any doubt. See Hebbe v. Pliler, 627 F.3d 338, 342
23   (9th Cir. 2010). Further, it is particularly important in a civil rights case filed by a pro se litigant to
24   attempt to ascertain plaintiff’s claims to protect his or her access to the courts. See Blaisdell v.
25   Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013) (the rule of liberal construction “relieves pro se
26   litigants from the strict application of procedural rules”); Pouncil v. Tilton, 704 F.3d 568, 574-75
27   (9th Cir. 2012) (the rule of liberal construction “protects the rights of pro se litigants to
28   self-representation and meaningful access to the courts”). In addition, the Court may not dismiss

                                                         2
1    a claim because a pro se litigant has set forth an incomplete “legal theory supporting the claim”
2    alleged. See Johnson v. City of Shelby, 574 U.S. 10, 135 S. Ct. 346, 346, 190 L. Ed. 2d 309
3    (2014). Finally, in determining whether a complaint states a “claim to relief that is plausible on its
4    face,” factual allegations are accepted as true and construed in the light most favorable to plaintiff.
5    See, e.g., Soltysik v. Padilla, 910 F.3d 438, 444 (9th Cir. 2018). However, the “tenet that a court
6    must accept as true all of the allegations contained in a complaint is inapplicable to legal
7    conclusions.” Iqbal, 556 U.S. at 678; see also Chavez v. United States, 683 F.3d 1102, 1108 (9th
8    Cir. 2012) (“a court discounts conclusory statements, which are not entitled to the presumption of
9    truth, before determining whether a claim is plausible”). Nor is the Court “bound to accept as true
10   a legal conclusion couched as a factual allegation or an unadorned, the-defendant-
11   unlawfully-harmed-me accusation.” Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (internal
12   quotation marks and citations omitted).
13          After careful review of the Complaint under the foregoing standards, the Court finds that
14   plaintiff’s allegations fail to state a short and plain statement of any claim and appear insufficient
15   to state a claim against any named defendant. Accordingly, the Complaint is dismissed with leave
16   to amend. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) (a “pro se litigant must be
17   given leave to amend his or her complaint unless it is absolutely clear that the deficiencies of the
18   complaint could not be cured by amendment” (internal quotation marks omitted)).
19          If plaintiff desires to pursue this action, he is ORDERED to file a First Amended
20   Complaint no later than September 9, 2019, remedying the deficiencies discussed below.
21   Further, plaintiff is admonished that, if he fails to timely file a First Amended Complaint or
22   fails to remedy the deficiencies of this pleading as discussed herein, the Court will
23   recommend that the action be dismissed without further leave to amend and with
24   prejudice.1
25
        1
26          Plaintiff is advised that this Court’s determination herein that the allegations in the
     Complaint are insufficient to state a particular claim should not be seen as dispositive of that claim.
27   Accordingly, while this Court believes that you have failed to plead sufficient factual matter in your
     pleading, accepted as true, to state a claim to relief that is plausible on its face, you are not
28   required to omit any claim or defendant in order to pursue this action. However, if you decide to

                                                       3
1    A.     FEDERAL RULE OF CIVIL PROCEDURE 8 (“RULE 8”)
2           Plaintiff’s Complaint fails to comply with Rule 8(a) and Rule 8(d). Rule 8(a) states:
3                   A pleading that states a claim for relief must contain: (1) a short and
                    plain statement of the grounds for the court’s jurisdiction, unless the
4                   court already has jurisdiction and the claim needs no new jurisdictional
                    support; (2) a short and plain statement of the claim showing that
5                   the pleader is entitled to relief; and (3) a demand for the relief
                    sought, which may include relief in the alternative or different types of
6                   relief.
7    (Emphasis added).       Additionally, Rule 8(d)(1) provides: “Each allegation must be simple,
8    concise, and direct. No technical form is required.” (Emphasis added). Although the Court must
9    construe a pro se plaintiff’s pleadings liberally, a plaintiff nonetheless must allege a minimum
10   factual and legal basis for each claim that is sufficient to give each defendant fair notice of what
11   plaintiff’s claims are and the grounds upon which they rest. See, e.g., Brazil v. United States Dep’t
12   of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d 795, 798 (9th Cir.
13   1991) (complaint must give defendants “fair notice of the claims against them”). If a plaintiff fails
14   to clearly and concisely set forth factual allegations sufficient to provide defendants with notice of
15   which defendant is being sued on which theory and what relief is being sought against them, the
16   complaint fails to comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1177-79 (9th
17   Cir. 1996); Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981). A claim has
18   “substantive plausibility” if a plaintiff alleges “simply, concisely, and directly [the] events” that entitle
19   him to damages. Johnson, 135 S. Ct. at 347. Moreover, failure to comply with Rule 8 constitutes
20   an independent basis for dismissal of a complaint that applies even if the claims are not found to
21   be wholly without merit. See McHenry, 84 F.3d at 1179.
22          Here, plaintiff appears to be raising only one claim against all defendants, but plaintiff’s
23   Complaint does not set forth any factual allegations against any defendant. Rather, plaintiff states
24   the conclusory allegations that “defendants and each one of them conspired” to deny plaintiff
25

26   pursue a claim in a First Amended Complaint that this Court has found to be insufficient, then this
     Court, pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned district
27   judge a recommendation that such claim be dismissed with prejudice for failure to state a claim,
     subject to your right at that time to file Objections with the district judge as provided in the Local
28   Rules Governing Duties of Magistrate Judges.

                                                          4
1    “early release” because plaintiff filed a grievance against a “colleague.” (ECF No. 1 at 5). To the
2    extent that plaintiff wishes to state a federal civil rights claim against any defendant, plaintiff must
3    allege that a specific defendant, acting under color of state law, deprived him of a right guaranteed
4    under the United States Constitution or a federal statute. See West v. Atkins, 487 U.S. 42, 48,
5    108 S. Ct. 2250, 101 L. Ed. 2d 40 (1988). “A person deprives another ‘of a constitutional right,
6    within the meaning of section 1983, if he does an affirmative act, participates in another’s
7    affirmative acts, or omits to perform an act which he is legally required to do that causes the
8    deprivation of which [the plaintiff complains].’” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988)
9    (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)) (emphasis and alteration in original).
10   However, plaintiff’s Complaint does not allege that any named defendant took any action,
11   participated in the action of another, or failed to take an action that he or she was legally required
12   to do that caused a civil rights violation. Additionally, plaintiff does not allege any supporting facts
13   such as when he filed the grievance that he alleges caused one or more defendants to retaliate,
14   or when he was denied “early release” and by which defendant.
15          The Court is mindful that, because plaintiff is appearing pro se, the Court must construe the
16   allegations of the Complaint liberally and must afford plaintiff the benefit of any doubt. That said,
17   the Supreme Court has made clear that the Court has “no obligation to act as counsel or paralegal
18   to pro se litigants.” Pliler v. Ford, 542 U.S. 225, 231, 124 S. Ct. 2441, 159 L. Ed. 2d 338 (2004);
19   see also Noll, 809 F.2d at 1448 (“courts should not have to serve as advocates for pro se
20   litigants”). Additionally, the Court first discounts plaintiff’s unsupported conclusory statements,
21   which are not entitled to the presumption of truth, before determining whether any claim in the
22   Complaint is plausible. See, e.g., Chavez, 638 F.3d at 1108. However, in order to state a claim
23   that has “substantive plausibility,” plaintiff must allege “simply, concisely, and directly [the] events”
24   that he believes entitle him to recover damages. Johnson, 135 S. Ct. at 347. Plaintiff’s Complaint
25   fails to allege simple and direct factual allegations that show which events he alleges entitle him
26   to recover damages against each named defendant.
27          In addition, plaintiff’s only claim appears to allege that some or all defendants conspired,
28   that some or all defendants retaliated against plaintiff for a grievance, and that some or all

                                                        5
1    defendants violated plaintiff’s due process rights. Because plaintiff references all of these theories
2    in a single claim and names five defendants without setting forth factual allegations against any
3    defendant, plaintiff’s Complaint fails to allege sufficient factual allegations against any defendant
4    to nudge any claim “across the line from conceivable to plausible.” See Twombly, 550 U.S. at 570.
5           Accordingly, the Court finds that the Complaint fails to set forth a “short and plain
6    statement” showing what the factual basis may be for a civil rights claim against any defendant.
7    A pleading that merely alleges “naked assertion[s] devoid of further factual enhancement” is
8    insufficient to comply with Rule 8. Iqbal, 556 U.S. at 678 (alteration in original, internal quotation
9    marks omitted). If plaintiff wishes to proceed on a federal civil rights claim against any defendant,
10   plaintiff should set forth in an amended pleading a short and plain statement of each alleged
11   constitutional violation separately, specifying which defendant is being sued based on which facts.
12          Therefore, the Court finds that the Complaint fails to comply with Rule 8.
13

14   B.     EXHAUSTION OF ADMINISTRATIVE REMEDIES
15          Plaintiff’s Complaint clearly states that plaintiff did not file a grievance concerning the facts
16   alleged in his Complaint and did not exhaust the administrative grievance procedure available at
17   his institution. (ECF No. 1 at 2). Plaintiff’s explanation of why he did not file a grievance is that:
18   “Exhaustion is not necessary when relief deals with monetary damages only.” (Id.). Plaintiff is
19   incorrect. A prisoner must exhaust the available administrative grievance procedure for any claim
20   that arises from his incarceration, regardless of the remedies he seeks.
21          The Supreme Court has held that the PLRA requires a prisoner to complete any prison
22   administrative process “capable of use” that provides the possibility of some form of relief, even
23   if the prisoner seeks damages and such relief is not available under the administrative process.
24   See Ross v. Blake, 136 S. Ct. 1850, 1857-59, 195 L. Ed. 2d 117 (2016) (“an inmate is required
25   to exhaust those, but only those, grievance procedures that are ‘capable of use’ to obtain ‘some
26   relief for the action complained of’”) (citing Booth v. Churner, 532 U.S. 731, 737-38, 741, 121 S.
27   Ct. 1819, 149 L. Ed. 2d 958 (2001)). Further, “the PLRA’s exhaustion requirement applies to all
28   inmate suits about prison life, whether they involve general circumstances or particular episodes,

                                                        6
1    and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,
2    532, 122 S. Ct. 983, 152 L. Ed. 2d 12 (2002). In addition, Section 1997e(a) “requires exhaustion
3    before the filing of a complaint and . . . a prisoner does not comply with this requirement by
4    exhausting available remedies during the course of the litigation.” McKinney v. Carey, 311 F.3d
5    1198, 1199-1200 (9th Cir. 2002); see also Woodford v. Ngo, 548 U.S. 81, 93-95, 126 S. Ct. 2378,
6    165 L. Ed. 368 (2006) (holding that the “PLRA exhaustion requirement requires proper
7    exhaustion”). Further, if “a failure to exhaust is clear on the face of the complaint,” the action may
8    be dismissed. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc). A prisoner,
9    however, is not required to exhaust if the administrative remedy process is effectively unavailable.
10   See, e.g., Andres v. Marshall, 867 F.3d 1076, 1078-79 (9th Cir. 2017) (as amended) (for example,
11   if prison officials “improperly fail to process a prisoner’s grievance,” administrative remedies are
12   effectively unavailable); Albino, 747 F.3d at 1171.
13          As noted above, the Supreme Court held in Booth, 532 U.S. at 734, 740-41, that the PLRA
14   requires a prisoner to complete any prison administrative process that offers the possibility of
15   “some relief,” even if the prisoner seeks only money damages and such relief is not available
16   under the administrative process. Plaintiff’s Complaint acknowledges that, at the time that he
17   initiated this action, plaintiff was aware that the institution where he is being held had an available
18   grievance procedure. (ECF No. 1 at 2). Plaintiff has alleged that he did not exhaust the available
19   grievance procedure before he filed this action. Exhaustion, however, is mandatory. See Booth,
20   532 U.S. at 741. Accordingly, it appears that this action may be subject to dismissal without
21   prejudice because plaintiff’s failure to exhaust is clear on the face of the Complaint. Albino, 747
22   F.3d at 1166; Price v. Link, 2019 WL 3034911, at *2 (E.D. Cal. July 11, 2019) (because plaintiff
23   represented in the complaint that he had not completed the administrative appeal process before
24   initiating his federal case, the court recommended the action be dismissed without prejudice).
25

26   C.     RETALIATION
27          Plaintiff’s Complaint alleges that he filed an administrative complaint against an unnamed
28   prison official at an unspecified time, and that some or all defendants “conspired” to deny plaintiff

                                                       7
1    “early release” because he had filed a grievance against a colleague. (ECF No. 1 at 5).
2           An action taken in retaliation for a prisoner’s exercise of a First Amendment right is
3    actionable under § 1983. See, e.g., Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005) (citing
4    Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995)). Filing a grievance with prison officials is a
5    protected activity under the First Amendment. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th
6    Cir. 2009). In order to state a claim under the First Amendment against a specific defendant,
7    however, plaintiff must set forth factual allegations showing that the defendant took “adverse
8    action,” and he “must allege a causal connection between the adverse action and the protected
9    conduct.” See Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012) (setting forth elements
10   of a retaliation claim in the prison context).
11          Here, as discussed above, plaintiff’s Complaint fails to set forth any factual allegations
12   showing what protected activity he engaged in at what time. Further, plaintiff fails to set forth any
13   factual allegations showing that any named defendant was aware of plaintiff’s protected activity
14   or that any defendant took a specific adverse action against plaintiff because plaintiff had engaged
15   in the protected activity. Accordingly, the Complaint fails to state a retaliation claim against any
16   defendant that has “substantive plausibility.” Johnson, 135 S. Ct. at 347.
17

18   D.     LIBERTY INTEREST
19          Plaintiff alleges that he has a “liberty interest” to be placed into a “community correctional
20   facility via the ‘MCRP’ program.” (ECF No. 1 at 5). Further, plaintiff appears to allege that
21   defendants violated his Fourteenth Amendment due process rights. (Id.). Plaintiff, however, fails
22   to set forth a short and plain statement of any potential claim under the Fourteenth Amendment
23   against a specific defendant.
24          The federal guarantees of substantive and procedural due process under the Fourteenth
25   Amendment apply only when a constitutionally protected liberty or property interest is at stake.
26   See Ingraham v. Wright, 430 U.S. 651, 672-73, 97 S. Ct. 1401, 51 L. Ed. 2d 711 (1977); Board
27   of Regents v. Roth, 408 U.S. 564, 569, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972). In the prison
28   context, the Supreme Court has held that the Due Process Clause does not protect a prisoner’s

                                                      8
1    alleged liberty interest where a sanction “is within the normal limits or range of custody which the
2    conviction has authorized the State to impose.” See Meachum v. Fano, 427 U.S. 215, 225, 96 S.
3    Ct. 2532, 49 L. Ed. 2d 451 (1976); see also Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir.
4    2003) (due process procedural protections “adhere only when the disciplinary action implicates
5    a protected liberty interest”). Protected liberty interests “will be generally limited to freedom from
6    restraint which, while not exceeding the sentence in such an unexpected manner as to give rise
7    to protection by the Due Process Clause of its own force, nonetheless imposes atypical and
8    significant hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin v.
9    Connor, 515 U.S. 472, 483-84, 115 S. Ct. 2293, 132 L. Ed. 2d 418 (1995) (internal citations
10   omitted).
11          To the extent that plaintiff is purporting to allege a civil rights claim against any defendant
12   arising from a decision to hold him at a particular facility, in general, prisoners do not have a
13   constitutional right to be housed in any specific facility. See Moody v. Daggett, 429 U.S. 78, 88
14   n. 9, 97 S. Ct. 274, 50 L. Ed. 2d 236 (1976) (no due process right to be incarcerated in a particular
15   facility); Meachum, 427 U.S. at 225 (placement of prisoners within the prison system is among the
16   “wide spectrum of discretionary actions that traditionally have been the business of prison
17   administrators rather than of the federal courts”). Accordingly, to the extent that plaintiff’s civil
18   rights claim arises from a defendant’s decision not to assign plaintiff to a “community correctional
19   facility,” plaintiff does not have a claim cognizable under the Fourteenth Amendment unless he
20   can show that his housing assignment imposes an “atypical and significant hardship” on plaintiff
21   in relation to the ordinary incidents of incarceration. Sandin, 515 U.S. at 483-84.
22                                                 *   *   *
23          Because plaintiff is proceeding pro se in this civil rights action, the Court will provide him
24   with an opportunity to amend. Based on the above deficiencies, plaintiff’s Complaint is dismissed
25   with leave to amend. If plaintiff desires to pursue this action, he is ORDERED to file a First
26   Amended Complaint no later than September 9, 2019, remedying the deficiencies discussed
27   herein. Further, plaintiff is admonished that, if he fails to timely file a First Amended Complaint or
28   fails to remedy the deficiencies of his pleading as discussed herein, the Court will recommend that

                                                       9
1    the action be dismissed without further leave to amend and with prejudice.
2           The First Amended Complaint must bear the docket number assigned in this case; be
3    labeled “First Amended Complaint”; and be complete in and of itself without reference to the
4    original Complaint or any other pleading, attachment, or document. Each claim plaintiff alleges
5    must clearly set forth which defendant(s) is alleged to be responsible for the alleged violation, and
6    clearly and concisely reference the factual allegations that are relevant to that claim. Further, if
7    plaintiff chooses to proceed with this action, plaintiff must use the blank Central District civil rights
8    complaint form accompanying this order, must sign and date the form, must completely and
9    accurately fill out the form, and must use the space provided in the form to set forth all of the
10   claims that he wishes to assert in a First Amended Complaint. The Clerk is directed to provide
11   plaintiff with a blank Central District civil rights complaint form.
12          In addition, if plaintiff no longer wishes to pursue this action, he may request a voluntary
13   dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a). The clerk also is
14   directed to attach a Notice of Dismissal form for plaintiff’s convenience.
15          IT IS SO ORDERED.
16

17   DATED: August 13, 2019
                                                                       PAUL L. ABRAMS
18                                                            UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                                        10
